Title: To Thomas Jefferson from Hastings Marks, 5 May 1789
From: Marks, Hastings
To: Jefferson, Thomas



Dear Sir
Virginia Charlottesville 5th. May 1789

Your favors of the 12th. July last are now before me. It affords me great satisfaction to be assured that my intermarriage with your Sister meets your approbation; and believe me Sir, it has (if possible) increased her affection for you. My first aim and wish is to make her life happy, the second to procure your esteem, both of which shall be my constant care to effect, which if my conduct should entitle me to, will make me particularly happy.
I think it necessary (and I wish my doubts may be groundless) to guard you against any unfavourable reports that may be suggested to you respecting my conduct. My Marriage with your sister was disagreeable to some people and your warm approbation of the connection has increased their enmity. This leads me to fear that attempts may be made to lessen me in your esteem. Should my fears be realized I hope your goodness will induce you to suspend a decission untill any insinuations that may be thrown out shall be authenticated. If I should conduct myself improperly with respect to business or to Mrs. Marks, it will not be secreted, but will be known, and by applying to Doctr. Gilmer, your Sisters Mrs. Carr and Mrs. Lewis, you will receive disinterested information. But this caution may perhaps be useless, and probably it may proceed from an excessive desire to possess your esteem, being fearfull of loosing it by the secret suggestions of those who do not bear me much good will. I sincerely wish it may be so.
As I do not wish to keep my circumstances, my present situation, or future prospects a secret from you, I will now give you in as concise a manner as possible an account of them. In doing this my inclination coincides with my duty. The tender affection you feel for your Sister, the anxiety you must have for her welfare and the esteem you profess for myself exclusive of other considerations would induce me to do it.—For some years past I have lived with Mr. Hudson Martin to keep his Store, and had agree’d to continue with him a considerable time. In consequence of this intention I purchased a Lot in Charlottesville and made improvements on it, hired out my Negroes, and rented out my plantation in Louisa, but Mr. Henry Martin of London, declining to furnish his Brother with the promised supply of Goods, has entirely disconcerted my plan of life, thrown me out of business, and subjected me to much inconvenience and expence. I have lately sold my Houses and Lot to  Colo. John Nicholas for £500 on Twenty Years credit, the Interest to be paid annually.—At present I live in Charlottesville in a rented House. The purchase of my Household Furniture, provisions, and the balance I owe for the improvements on my Lot, leaves me indebted about £160. I shall be at little additional expence, as I intend to Continue here untill the Fall. It is not agreeable to Mrs. Marks to settle in Louisa, and it is my wish to engage in some business, that might enable me to purchase a small Farm, in whatever neighbourhood she might wish to live.—Could I be so happy as to obtain this, I would prefer the life of a Farmer to all others. For this purpose, and to discharge the Debt just mentioned I intend to sell my and in Louisa, consisting of 400 Acres and should not this be sufficient, a Tract of 2173 Acres in Fluvanna. Mr. D. Ross is inclined to purchase the last and I am told is willing to give £500 which is not near the value, as it abounds with Timber and has a Mill seat near the North River.—If I could obtain a credit in London for about £1400 Sterling worth of Goods, to be sent out the ensuing Fall agreeable to a Scheme inclosed you the credit extending to twelve Months and not less, I should not only be enabled to make punctual and full remittances, but to keep my and in Fluvanna, which I am loth to part with.—If this plan is approved of by you and you will use your Interest to obtain the Credit I can venture to assure you, that you shall not be disappointed in your engagements or subjected to any inconvenience by your generosity and the favor, ever most gratefully acknowledged by Dear Sir Your mo: Obdt. Servt.,

Hastings Marks

